Case 1:20-cv-01224-TSC Document 31 Filed 02/12/21 Page 1 of 2

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

PUBLIC EMPLOYEES FOR
ENVIRONMENTAL RESPONSIBILITY;
WESTERN WATERSHEDS PROJECT,
962 Wayne Ave., Suite 610
Silver Spring, MD 20910

Plaintiffs,

SCOTT DE LA VEGA, Acting Secretary of the
Interior in his official capacity;
MICHAEL D. NEDD, Deputy Director,
Bureau of Land Management, in his
official capacity; SHAWN BENGE, Deputy
Director National Park Service, in his
official capacity,
1849 C Street, N.W.
Washington, D.C. 20240

Defendants.

a

 

Civil Action No. 20-1224-TSC

STIPULATION OF VOLUNTARY DISMISSAL

Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii) on voluntary dismissal without

a court order, all of the parties to this action hereby stipulate to entirely dismiss this action without

prejudice, with each party to bear its own costs.!

 

' Under Rule 25(d) of the Federal Rules of Civil Procedure, Mr. de la Vega is automatically
substituted as a party for former Secretary of the Interior David Bernhardt; Mr. Nedd is
automatically substituted for former Deputy Director William Pendley as the senior official
performing the duties of the Director of the Bureau of Land Management; and Mr. Benge is
automatically substituted for Margaret Everson as the senior official performing the duties of the

Director of the National Park Service.
Case 1:20-cv-01224-TSC Document 31 Filed 02/12/21 Page 2 of 2

Dated: February (2 , 2021

Respectfully submitted,

Peter T,Zénkins

D.C. Bar No. 477229

Paula Dinerstein

D.C. Bar No. 333971

Public Employees for Environmental
Responsibility 962 Wayne Ave., Suite 610
Silver spring, MD 20910

202.265.4189 (tel.)

ATTORNEYS FOR ALL PLAINTIFFS

BRIAN M. BOYNTON
Acting Assistant Attorney General
Civil Division

CHRISTOPHER R. HALL
Assistant Branch Director

/s/ Chetan A. Patil

CHRISTOPHER D. DODGE

(MA Bar No. 696172)

MICHAEL DREZNER (VA Bar No. 83836)
CHETAN A. PATIL (DC Bar No. 999948)
BRADLEY CRAIGMYLE

Trial Attorneys

U.S. Department of Justice

Civil Division, Federal Programs Branch
P.O. Box No. 883

Ben Franklin Station

Washington, DC 20044

Telephone: (202) 305-4968

Facsimile: (202) 616-8460

Email: chetan.patil@usdoj.gov

Counsel for Defendants
